

117 S2967 IS: Arctic Diplomacy Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2967IN THE SENATE OF THE UNITED STATESOctober 7, 2021Ms. Murkowski (for herself, Mr. King, Mr. Cramer, Ms. Collins, Ms. Klobuchar, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish an Assistant Secretary of State for Arctic Affairs.1.Short titleThis Act may be cited as the Arctic Diplomacy Act of 2021.2.Assistant Secretary of State for Arctic AffairsSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended—(1)in paragraph (1), by striking not more than 24 Assistant Secretaries of State and inserting not more than 25 Assistant Secretaries of State;(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following new paragraph:(4)Assistant Secretary of State for Arctic Affairs(A)In generalThere is authorized to be in the Department of State an Assistant Secretary of State for Arctic Affairs, who shall be responsible to the Secretary of State and the Under Secretary of State for Political Affairs for all matters, programs, and related activities pertaining to the Arctic region in the conduct of foreign policy by the Department, including, as appropriate, leading the coordination of programs carried out by United States Government agencies abroad, and such other related duties as the Secretary may from time to time designate.(B)Areas of responsibilityThe Assistant Secretary of State for Arctic Affairs shall maintain continuous observation and coordination of all matters pertaining to energy, environment, trade, infrastructure development and maintenance, law enforcement, and political-military affairs in the conduct of foreign policy in the Arctic, including programs carried out by other United States Government agencies when such programs pertain to the following matters:(i)National security.(ii)Strengthening cooperation among Arctic countries.(iii)The promotion of responsible natural resource management and economic development.(iv)Protecting the Arctic environment and conserving its biological resources.(v)Arctic indigenous peoples, including by involving them in decisions that affect them.(vi)Scientific monitoring and research.(C)Additional dutiesIn addition to the responsibilities specified in subparagraph (B), the Assistant Secretary for Arctic Affairs shall also carry out such other relevant duties as the Secretary may assign.(D)DefinitionsIn this paragraph:(i)Arctic regionThe term Arctic region means—(I)the geographic region north of the 66.56083 parallel latitude north of the equator;(II)all the United States territory north and west of the boundary formed by the Porcupine, Yukon, and Kuskokwim Rivers; (III)all contiguous seas, including the Arctic Ocean and the Beaufort, Bering, and Chukchi Seas; and(IV)the Aleutian Chain. (ii)Arctic countriesThe term Arctic Countries means the permanent members of the Arctic Council, namely the United States, Canada, Denmark, Iceland, Norway, Sweden, Finland, and Russia..